—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 3, 1991, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant testified that she took an unpaid leave of absence because she had heard rumors that she would be laid off if she did not do so. She admitted, however, that she never verified the rumors and that she didn’t seek to confirm them with her union. The employer’s representative denied the existence of the rumors. Claimant also admitted that prior to the expiration of her unpaid leave she moved to Puerto Rico. She contended that she was forced to move there to join her family because she could no longer afford her rent payments. She also submitted her resignation at the time she was scheduled to return to work. The employer’s representative testified that there was continuing work available to claimant at the time of her resignation. This conflicting testimony raised questions of credibility which were for the Unemployment Insurance Appeal Board to resolve (see, Matter of Padilla [Sephardic Home for the Aged — Roberts], 113 AD2d 997). The record reveals that claimant’s financial difficulties were caused by her decision to take an unpaid leave of absence. Because there is substantial evidence to support the Board’s factual conclusion that claimant voluntarily decided to take the leave and voluntarily left her employment without good *922cause, its determination must be upheld (see, Matter of Steed [Roberts], 115 AD2d 166; Matter of Nachman [Levine] 51 AD2d 1101).
Mikoll, J. P., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.